LAW LIBHAHY

   

N0. 30524
IN THE sUPREME coURT or THE sTATE oF HAwA1T
EvERETT sPEARs, Petiti@ner, if §§
§§
VS . '
CLAYToN FRANK, D:REcToR oF THE DEPARTMEN ¢" §
PUBLic sAFETY, STATE or HAwAf1, ReSp@nd@ :»` ~¢ ge
.2§§H :Y §§
"""‘¢
0RIGINAL PRocEED:NG fmc §§
(cR. No. 00-1-0333)
oRDER
and Recktenwald, JJ.)

C.J., Nakayama, Acoba, Duffy,

(By: Moon,
Upon consideration of Everett Spears' petition for a
it appears that petitioner seeks habeas

writ of habeas corpus,
corpus relief in the supreme court from the sentence imposed on
the record of Cr. No.

00-l+0333. However,

petitioner in Cr. No.
00-l-0333 shows that petitioner is seeking relief from his
2008

sentence in the circuit court by papers filed on July 22,

("motion for writ"), March l6, 20l0 ("motion for writ"), May ll,

2010 (motion for appointment of counsel), and May l8, 2010
-- all of which are pending before

("motion to clarify sentence")
the circuit court, and petitioner fails to demonstrate that the

petitioner presents

circuit court has, in fact, refused to file a "writ of habeas
Therefore,

corpus" submitted by petitioner.
no special reason for invoking the supreme court’s original
557 P.2d 787,

57 Haw. 5ll, 5l2,

See Oili v. Chang,

jurisdiction.
788 (l976). Accordingly,
lT lS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for writ of habeas corpus

without payment of the filing fee.

lT lS FURTHER ORDERED that the petition for a writ of
habeas corpus is denied without prejudice to seeking habeas
corpus relief in the circuit court pursuant to HRS § 660-3
(l993).

DATED: Hon@iulu, Hawai‘i, Jun@ 15, 2010,

%»%1~/



/@»-~W-<

wm A»@Q.